       Case 1:19-cv-02673-VEC Document 67 Filed 10/27/20 Page
                                                          USDC1 SDNY
                                                                of 1
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
UNITED STATES DISTRICT COURT                              DATE FILED: 10/27/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       :          19-CV-2673 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 27, 2020, the parties appeared before the Court for a telephone

conference to resolve a discovery dispute pursuant to Individual Rule 3B;

        IT IS HEREBY ORDERED THAT the parties must meet and confer to try and resolve

the dispute. The parties must file a joint letter of no more than three pages, by no later than

Friday, October 30, 2020, either informing the Court that the dispute has been resolved, or

providing additional detail about the dispute and each side’s arguments and proposed remedies.



SO ORDERED.
                                                                    ________________________
Date: October 27, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
